Citation Nr: 1012170	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for status post 
arthroscopy of the right knee, with partial lateral 
meniscectomy and posterolateral corner reconstruction, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION


The Veteran had active military service from September 1990 
to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California, in which the RO assigned a 
temporary 100 percent evaluation under Paragraph 30 for 
convalescence following surgery of the right knee, from 
December 13, 2005 to March 31, 2006.  The RO further noted 
that from April 1, 2006, a noncompensable disability rating 
was warranted for the Veteran's service-connected right knee 
disability.  

In April 2006, the Veteran filed a notice of disagreement 
(NOD) in which he requested an extension of his temporary 
total rating.  Specifically, he maintained that because his 
convalescent period was extended until May 31, 2006, it 
followed that his temporary 100 percent rating should be 
extended until May 31, 2006.  The Veteran also disagreed 
with the noncompensable evaluation assigned to his right 
knee disability.  A statement of the case (SOC) was issued 
in February 2007.  In the SOC, the RO extended the Veteran's 
temporary 100 percent evaluation under Paragraph 30 for 
convalescence following right knee surgery, from March 31, 
2006 to May 31, 2006.  The RO noted that the extension 
constituted a full grant of benefits sought on appeal and 
that the appeal was considered satisfied with respect to 
that issue.  The RO further concluded that effective June 1, 
2006, a 10 percent rating was warranted for the Veteran's 
service-connected right knee disability.  In March 2007, the 
Veteran filed a substantive appeal (VA Form 9), in which he 
continued to express disagreement with the assigned 
disability rating for his right knee disability.  In this 
regard, as a 10 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In February 2010, while sitting at the RO in San Diego, 
California, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.   A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The  issue of entitlement to service connection for 
depression, secondary to the service-connected right knee 
disability, has been raised by the record [see Hearing 
Transcript], but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).   Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was last afforded a VA examination which 
addressed his service-connected right knee disability in 
August 2007.  In the Veteran's February 2010 videoconference 
hearing, he advanced that his right knee disability had 
increased in severity.  In this regard, the Veteran 
testified that he had chronic pain in his right knee that 
was aggravated by prolonged standing and walking.  He also 
stated that he had limitation of motion of the right knee, 
with weakness, fatigue, and incoordination.  According to 
the Veteran, if he was on his feet for any extended period 
of time, his right knee would swell up.  He reported that 
because his right knee would "give out," he wore a knee 
brace.  The Veteran further noted that he was currently 
unemployed, and that his right knee disability interfered 
with his ability to obtain and maintain employment.  He 
indicated that his last job was in the restaurant industry 
and required long hours on his feet.  According to the 
Veteran, he had to leave the job because of his right knee 
disability.  The Veteran stated that he took pain medication 
twice a day to relieve the pain in his right knee.   

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In light of the above, the Board finds that an 
additional VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.

The Board also notes that in the Veteran's February 2010 
videoconference hearing, he stated that he was receiving 
treatment at the VA Medical Center (VAMC) in Long Beach, 
California, for his right knee disability, and that he was 
last treated in October 2009.  In this regard, while the 
evidence of record includes outpatient treatment records 
from the Long Beach VAMC, there are no records past August 
2007.  Inasmuch as the VA is on notice of the existence of 
additional records, these records should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  All outpatient treatment records from 
the Long Beach VAMC, from August 2007 to 
the present, should be requested and 
associated with the claims folder.

2.  After any additional evidence has been 
obtained and added to the record, the 
RO/AMC must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
knee disability.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished, to specifically include x-
rays. 

In regard to the Veteran's right knee 
disability, the examiner must conduct 
complete range of motion studies and 
describe all current right knee 
symptomatology.  The examiner must state 
with respect to the Veteran's right knee, 
whether there is recurrent subluxation or 
lateral instability, and, if so, whether 
disability manifested by recurrent 
subluxation or lateral instability is best 
characterized as "slight," "moderate," or 
"severe."  The examiner must state whether 
the semilunar cartilage is dislocated, and 
whether there are frequent episodes of 
locking, pain, or effusion into the joint.  
The examiner must also indicate whether 
there is any evidence of impairment of the 
tibia or fibula in terms of malunion or 
nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner must indicate whether the 
resulting disability is best described as 
"slight," "moderate," or "marked" in 
degree.  If there is evidence of nonunion 
of the tibia or fibula, the examiner must 
indicate whether loose motion is present 
and whether a brace is required. 

Furthermore, the examiner must render an 
opinion as to the extent to which the 
Veteran experiences weakness, excess 
fatigability, incoordination, or pain in 
his right knee due to repeated use or 
flare-ups, and must equate these problems 
to additional loss in range of motion 
beyond that shown clinically.  If the loss 
of motion manifested on examination 
represents maximum disability, or there 
are no functional limitations shown, the 
examiner must so state.

Moreover, the examiner must describe the 
impact of the Veteran's service-connected 
right knee disability on his daily 
activities and employability.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
must clearly so state, and explain why.  A 
complete rationale for all opinions must 
be provided. 

3.  After completing any additional 
development deemed necessary, the RO/AMC 
should consider whether to refer the case 
to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of whether an 
extraschedular evaluation is warranted for 
the Veteran's service-connected right knee 
disability.  See 38 C.F.R. § 3.321(b)(1) 
(2009).    

4.  The RO/AMC should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO should provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



